DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 02/25/2021, with respect to the rejections of claims 1-2, 4-5, 7, and 10 under 35 U.S.C. 103 as being un patentable over Yang et al., (Pub. No.: US 2014/0105191 A1), in view of (3GPP TSG-RAN WG1 NB-IoT Adhoc, R1-160003, Budapest, Hungary, 18th-20th January 2016, Agenda Item: 2.1.3, Source Nokia Networks, Title: Timing Relationships for NB-IoT supplied by the applicant, now onwards Document Nokia Networks), and further in view of Huang et al., (Pub. No.: US 2019/0021098 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 12/30/2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (3GPP TSG RAN WG1 NB-IoT Ad-hoc Meeting, R1-160098, Budapest, Hungary, January 18-20, 2016, Agenda Item: 2.1.3, Source: Huawei, HiSilicon, Neul, Title: Timing Relationships).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 4-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (Pub. No.: US 2014/0105191 A1), in view of (3GPP TSG-RAN WG1 NB-IoT Adhoc, R1-160003, Budapest, Hungary, 18th-20th January 2016, Agenda Item: 2.1.3, Source Nokia Networks, Title: Timing Relationships for NB-IoT supplied by the applicant, now onwards Document Nokia Networks), and further in view of (3GPP TSG RAN WG1 NB-IoT Ad-hoc Meeting, R1-160098, Budapest, Hungary, January 18-20, 2016, Agenda Item: 2.1.3, Source: Huawei, HiSilicon, Neul, Title: Timing Relationships, now onwards Document Huawei).
Regarding Claim 1,		 (Previously Presented) Yang discloses a terminal comprising: (Yang, Fig. 15, [0144], UE (120))
a receiver (Yang, Fig. 15, [0144] UE (120)) that receives downlink control information on a downlink control channel included in a given duration in a given bandwidth; and (Yang, [0080] DCI is carried by PDCCH, Figs. 3 and 8, [0059]-[0060] Yang discloses about bandwidth or DL/UL bandwidth)
a processor (Yang, Fig. 15, [0144], UE (120) includes a processor 122) that controls uplink data transmission based on the downlink control information, (Yang, [0080] DCI is carried by PDCCH.  Fig. 12, [0082]-[0085])
Yang does not explicitly disclose about following:
wherein the processor controls start timing of the uplink data transmission with reference to a last subframe in which the downlink control channel is transmitted in the given duration, and 
wherein the processor determines the last subframe in which the downlink control channel is transmitted in the given duration, based on a repetition number provided by the downlink control information.
However, Document Nokia Networks in combination with Yang is more explicit about following:
  wherein the processor controls start timing of the uplink data transmission with reference to a last subframe in which the downlink control channel is transmitted in the given duration, and (Document Nokia Networks, Section 2, In NB-IoT, transmission of the physical downlink control channel for narrowband IoT (NB-PDCCH) will be followed by transmission of the physical downlink data channel for narrowband IoT (NB-PDCCH).  During this period is being equated as given duration.  Here, the given bandwidth for NB-IoT is being interpreted as 180 KHz on resource block (RB))
wherein the processor determines the last subframe in which the downlink control channel is transmitted in the given duration, based on a repetition number provided by the downlink control information.  (Document Nokia Networks, Fig. 8, and Proposal 3, The case with repeated transmissions, as in enhanced coverage is depicted in Fig. 8, again with the assumption of legacy timing (3 ms gap) between the last repetition of the NB-PDCCH and the first repetition of the NB-PUSCH)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang prior to the effective filing date of an application of the claimed invention with that of Document Nokia Networks so that wherein the processor controls start timing of the uplink data transmission with reference to a last subframe in which the downlink control channel is transmitted in the given duration, and wherein the processor determines the last subframe in which the downlink control channel is transmitted in the given duration, based on a repetition number provided by the downlink control information.  The motivation to combine the teachings of Document Nokia Networks would be: 1. The NB-PDSCH transmission begins either in the first subframe following the last repetition of the NB-PDCCH or after a delay indicated in the UE. 2. The timing of the UL ACK/NACK transmission relative to the last repetition of NB-PDSCH follows legacy timing. 3. The timing of NB-PUSCH transmission relative to the last repetition of NB-PDCCH follows legacy timing.  (Document Nokia Networks, Conclusion: Proposals: 1-3)

However, Document Huawei in combination with Yang, and Document Nokia Networks explicitly disclose about repetition number.  (Document Huawei, Section 3.1, Under Proposal 4, and Proposal 5, repetition number)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang, and Document Nokia Networks prior to the effective filing date of an application of the claimed invention with that of Document Huawei so that repletion number be included.  The motivation to combine the teachings of Document Huawei is to include the teachings/disclosure on repetition number.  (Document Huawei, Section 3.1, Under Proposal 4, and Proposal 5)

Regarding Claim 2,		 (Previously Presented) The combination of Yang, Document Nokia Networks, and Document Huawei disclose the terminal (Yang, Fig. 15, [0144], UE (120)) according to claim 1, wherein the processor (Yang, Fig. 15, [0144], UE (120) includes a processor 122) determines the start timing of the uplink data transmission based on information provided by the downlink control information included in the given duration. (Document Nokia Networks, Fig. 8, Proposal 3, The case with repeated transmissions, as in enhanced coverage, is depicted in Fig. 8, again with the assumption of legacy timing (3-ms gap) between the last repetition of the NB-PDCCH and the first repetition of the NB-PUSCH)
 
Claim 3.	 (Cancelled)
  
Regarding Claim 4,		 (Previously Presented) The combination of Yang, Document Nokia Networks, and Document Huawei disclose the terminal (Yang, Fig. 15, [0144], UE (120)) according to claim 1, wherein the downlink control information is transmitted repeatedly over different subframes. (Document Nokia Networks, Section 2, In NB-IoT, transmission of the physical downlink control channel for narrowband IoT (NB-PDCCH) will be followed by transmission of the physical downlink data channel for narrow band IoT (NB-PDSCH), Proposal 1: The NB-PDSCH transmission begin either in the first subframe following the last repetition of the NB-PDCCH or after a delay indicated by the UE)
 
Regarding Claim 5,		 (Previously Presented) Yang discloses a terminal comprising: (Yang, Fig. 15, [0144], UE (120))
a receiver (Yang, Fig. 15, [0144], UE (120) has a receiver) that receives downlink control information on a downlink control channel included in a given duration in a given bandwidth (Yang, [0080] DCI is carried by PDCCH, Figs. 3 and 8, [0059]-[0060] Yang discloses about bandwidth or DL/UL bandwidth); and 
a processor (Yang, Fig. 15, [0144], UE (120) includes a processor 122) that controls downlink data reception based on the downlink control information, (Yang, [0080] DCI is carried by PDCCH.  Fig. 12, [0082]-[0085])
Yang is not explicit about following:
wherein the processor controls start timing of the downlink data reception with reference to a last subframe in which the downlink control channel is transmitted in the given duration, and 

However, Document Nokia Networks in combination with Yang is more explicit about following:
wherein the processor controls start timing of the downlink data reception with reference to a last subframe in which the downlink control channel is transmitted in the given duration, and (Document Nokia Networks, Section 2, In NB-IoT, transmission of the physical downlink control channel for narrowband IoT (NB-PDCCH) will be followed by transmission of the physical downlink data channel for narrowband IoT (NB-PDCCH).  During this period is being equated as given duration.  Here, the given bandwidth for NB-IoT is being interpreted as 180 KHz on resource block (RB))
wherein the processor determines the last subframe in which the downlink control channel is transmitted in the given duration, based on a repetition number provided by the downlink control information. (Document Nokia Networks, Fig. 8, Proposal 3, The case with repeated transmissions, as in enhanced coverage is depicted in Fig. 8, again with the assumption of legacy timing (3 ms gap) between the last repetition of the NB-PDCCH and the first repetition of the NB-PUSCH)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang prior to the effective filing date of an application of the claimed invention with that of Document Nokia Networks so that wherein the processor controls start timing of the downlink data reception with reference (Document Nokia Networks, Conclusion: Proposals: 1-3)
Yang, and Document Nokia Networks are not explicit about repetition number.
However, Document Huawei in combination with Yang, and Document Nokia Networks explicitly disclose about repetition number.  (Document Huawei, Section 3.1, Under Proposal 4, and Proposal 5: repetition number)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang, and Document Nokia Networks prior to the effective filing date of an application of the claimed invention with that of Document Huawei so that repletion number be included.  The motivation to combine the teachings of Document Huawei is to include the teachings/disclosure on repetition number.  (Document Huawei, Section 3.1, Under Proposal 4, and Proposal 5)

 
Claim 6.	 (Cancelled)  

Regarding Claim 7,	 (Previously Presented) Yang discloses a radio base station comprising: (Yang, Fig. 15, [0113]-[0114] BS 110)
a transmitter (Yang, Fig. 15, [0113]-[0114] BS 110 has a transmitter which performs transmitting function) that transmits downlink control information by using a downlink control channel included in a given duration in a given bandwidth (Yang, [0080] DCI is carried by PDCCH, Figs. 3 and 8, [0059]-[0060] Yang discloses about bandwidth or DL/UL bandwidth); and 
a receiver (Yang, Fig. 15, [0113]-[0114] BS 110 has a receiver which performs receiving function) that receives uplink data transmitted from a terminal (Yang, Fig. 15, [0144], UE (120)) based on the downlink control information, (Yang, Fig. 12, [0082]-[0085])
Yang is not explicit about following:
wherein the receiver controls start timing of uplink data reception with reference to a last subframe in which the downlink control channel is transmitted in the given duration, and 
wherein the downlink control information includes a repetition number and indicates the last subframe in which the downlink control channel is transmitted in the given duration.
However, Document Nokia Networks in combination with Yang is more explicit about following:
wherein the receiver controls start timing of uplink data reception with reference to a last subframe in which the downlink control channel is transmitted in the given (Document Nokia Networks, Section 2, In NB-IoT, transmission of the physical downlink control channel for narrowband IoT (NB-PDCCH) will be followed by transmission of the physical downlink data channel for narrowband IoT (NB-PDSCH).  During this period is being equated as given duration.  Proposal 1: The NB-PDSCH transmission begin either in the first subframe following the last repetition of the NB-PDCCH or after a delay indicated by the UE)
wherein the downlink control information includes a repetition number and indicates the last subframe in which the downlink control channel is transmitted in the given duration.  (Document Nokia Networks, Section 2, In NB-IoT, transmission of the physical downlink control channel for narrowband IoT (NB-PDCCH) will be followed by transmission of the physical downlink data channel for narrowband IoT (NB-PDSCH).  During this period is being equated as given duration)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang prior to the effective filing date of an application of the claimed invention with that of Document Nokia Networks so that wherein the receiver controls start timing of uplink data reception with reference to a last subframe in which the downlink control channel is transmitted in the given duration, and 
wherein the downlink control information includes a repetition number and indicates the last subframe in which the downlink control channel is transmitted in the given duration.  The motivation to combine the teachings of Document Nokia Networks would be: 1. The NB-PDSCH transmission begins either in the first subframe following the last repetition of the NB-PDCCH or after a delay indicated in the UE. 2. The timing of the UL ACK/NACK transmission relative to the last repetition of NB-PDSCH follows legacy (Document Nokia Networks, Conclusion: Proposals: 1-3)
Yang, and Document Nokia Networks are not explicit about repetition number.
However, Document Huawei in combination with Yang, and Document Nokia Networks explicitly disclose about repetition number.  (Document Huawei, Section 3.1, Under Proposal 4, and Proposal 5, repetition number)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang, and Document Nokia Networks prior to the effective filing date of an application of the claimed invention with that of Document Huawei so that repletion number be included.  The motivation to combine the teachings of Document Huawei is to include the teachings/disclosure on repetition number.  (Document Huawei, Section 3.1, Under Proposal 4, and Proposal 5)

Claim 8.	 (Cancelled)
  
Claim 9.	 (Cancelled) 
 
Regarding Claim 10,	 (Previously Presented) The combination of Yang, Document Nokia Networks, and Document Huawei disclose the terminal (Yang, Fig. 15, [0144], UE (120)) according to claim 2, wherein the downlink control information is transmitted repeatedly over different subframes.  (Document Nokia Networks, Section 2, In NB-IoT, transmission of the physical downlink control channel for narrowband IoT (NB-PDCCH) will be followed by transmission of the physical downlink data channel for narrow band IoT (NB-PDSCH), Proposal 1: The NB-PDSCH transmission begin either in the first subframe following the last repetition of the NB-PDCCH or after a delay indicated by the UE)
  
Claim 11.	 (Cancelled)  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	Chen et al., (Pub. No.: US 2015/0181440 A1), Chen discloses number of repetitions through paragraphs [0003], [0020], [0045], [0060], [0081], and [0086]-[0087].  The paragraph [0022] discloses about processor to determine.  
(b)	Wang et al., (Pub. No.: US 2016/0192333 A1), Wang discloses about number of repetitions through paragraphs [0007], [0028], [0053], [0064], and [0075]).
(c)	Ng et al., (Pub. No.: US 2016/0127098 A1).  Ng discloses about number of repetitions through paragraph [0107].
(d)	Kim et al., (Pub. No.: US 2016/0173239 A1), Kim discloses about number of repetition through paragraph [0141].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463